 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) was originally entered into on
March 23, 2007, is effective on March 26, 2007 (the “Effective Date”), by and
between KAYDON CORPORATION, a Delaware corporation (the “Company”), and JAMES
O’LEARY, an individual (“Executive”) and has been amended effective on
February 14, 2008.
WITNESSETH:
     WHEREAS, the Company has employed the Executive as its President and Chief
Executive Officer, and the Executive desires to continue his employment on the
terms and conditions contained in this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:
1. Employment and Duties.
     (a) The Company hereby agrees to employ Executive for the Term (as
hereinafter defined) as its President and Chief Executive Officer. The Executive
shall have such management and oversight responsibilities and authority as are
necessary to efficiently administer the affairs of the Company and as are
customary of a President and Chief Executive Officer. All powers herein granted
to the Executive are subject to supervisory approval of the Board, and the
Executive may be given such further reasonably related supervisory duties,
powers and prerogatives as may be delegated to him from time to time by said
Board. The Executive shall report exclusively to the Board and further shall
render such advice to the Board as said Board may from time to time request. In
addition, during the Term the Company will cause the Executive to be nominated
for re-election as a Director of the Company.
     (b) During the Term, and excluding any periods of vacation and sick leave
to which the Executive is entitled, Executive shall devote substantially all of
his business time and efforts to the business and affairs of the Company and, to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, use the Executive’s reasonable best efforts to perform faithfully
such responsibilities. Executive is required to work those business hours
customarily necessary to perform properly such duties and responsibilities
normally associated with the position of President and Chief Executive Officer.
In performing such duties hereunder, Executive shall comply with the policies
and procedures as adopted from time to time by the Board, shall give the Company
the benefit of his special knowledge, skills, contacts and business experience,
shall perform his duties and carry out his responsibilities hereunder in a
diligent manner. For a transition period to extend no later than May 1, 2007,
the Executive may provide advisory services to Beazer Homes USA, Inc. so as to
expedite and facilitate his full time transition into the Company with the prior
approval of the Board. Such advisory services shall not unreasonably interfere
with the services to be rendered by the Executive hereunder.
     (c) During the Term, it shall not be a violation of this Agreement for the
Executive to (i) with the prior approval of the Board in each case (which
approval shall not be unreasonably withheld or delayed), serve on corporate,
civic or charitable boards or committees, (ii) with the prior approval of the
Board in each case, deliver lectures, fulfill speaking engagements or teach

 



--------------------------------------------------------------------------------



 



at educational institutions, and (iii) manage personal investments, so long as
such activities do not significantly interfere or constitute a conflict of
interest with the performance of the Executive’s responsibilities as an employee
of the Company in accordance with this Agreement.
     (d) The principal location for performance of Executive’s services
hereunder shall be at the offices of the Company in Ann Arbor, Michigan, subject
to reasonable travel requirements during the course of such performance.
Executive shall not be required, without his consent, to regularly report to any
office of the Company which is located more than fifty (50) miles from the
Company’s current office location, provided Executive shall be expected to
travel to the extent reasonably necessary to fulfill his responsibilities.
2. Employment Term. The term of Executive’s employment hereunder (the “Term”)
shall commence effective as of the date hereof and shall continue thereafter
until terminated in accordance with Section 4 below.
3. Compensation and Benefits.
     (a) Base Salary. During the Term, the Executive shall receive an annual
base salary (“Annual Base Salary”) in the amount of at least Seven Hundred
Thousand ($700,000.00) Dollars, payable in accordance with the Company’s normal
payroll practices (but not less frequently than monthly). During the Term, the
Annual Base Salary shall be reviewed by the Compensation Committee (for purposes
of increase only) at least annually. Any increase in Annual Base Salary shall
not serve to limit or reduce any other obligation to the Executive under this
Agreement. Annual Base Salary shall not be reduced after any such increase and
the term Annual Base Salary as utilized in this Agreement shall refer to Annual
Base Salary as so increased.
     (b) Bonuses; Stock Incentive Plans. Executive shall be eligible to and
shall participate in the Company’s bonus, stock option, restricted stock and
other stock incentive plans at the discretion of the Compensation Committee of
the Board. The amount and terms of, and the targets, conditions and restrictions
applicable to each bonus or other incentive award shall be subject to the
provisions of any such plan and of the applicable award by the Company.
Notwithstanding the foregoing:
     (i) under the Company’s Executive Management Bonus Program (the “EMBP”),
Executive shall be entitled to a performance bonus equal to 100% of annual base
salary in any year of the Term during which the Company’s EBITDA performance
achieves 100% of the Target EBITDA goal established by the Compensation
Committee pursuant to the EMBP (the “Target Bonus”), and a supplemental bonus
equal to 100% of annual base salary, pro-rated for each percentage that the
Company’s EBITDA performance exceeds the Target EBITDA goal established by the
Compensation Committee pursuant to the EMBP but is less than the maximum limit
set by the Compensation Committee, until the total of the Target Bonus and the
supplemental bonus equals 200% of the Executive’s annual base salary. Anything
contained herein to the contrary notwithstanding, in the event that the EMBP is
no longer in effect (or is reduced or modified downward in any material
respect), the Company will establish a comparable performance incentive plan
that will provide for annual cash bonuses to Executive

2



--------------------------------------------------------------------------------



 



resulting in total payments to Executive not less than those which Executive is
currently entitled to receive under this provision.
     (ii) within ten (10) business days from the Effective Date, upon action by
the Compensation Committee, the Company shall grant Executive non-qualified
stock options to acquire 250,000 shares of common stock of the Company in
accordance with the terms and conditions of the Kaydon Corporation 1999
Long-Term Stock Incentive Plan (the “1999 Plan”). The option agreement relating
to such options shall provide that (A) such options shall vest and become
exercisable with respect to 50,000 shares on each anniversary of the date of
grant, subject to acceleration as provided in Sections 4(f)(v) and 5(e) below,
(B) the strike price for all such options shall be the closing price of the
Company’s common stock on the New York Stock Exchange on the date of grant and
(C) such options shall expire on the day prior to the tenth anniversary of the
date of grant. In the event of any conflict between the terms of the 1999 Plan
and this Agreement, this Agreement shall govern and control and shall be deemed
to be an amendment to the 1999 Plan.
     (iii) within ten (10) business days from the Effective Date, upon action by
the Compensation Committee, the Company shall grant Executive a restricted stock
award for 100,000 shares of common stock of the Company in accordance with all
of the terms and conditions of the 1999 Plan. The agreement relating to such
shares of restricted stock shall provide that (A) the restrictions pertaining to
such shares shall terminate with respect to 20,000 shares on each anniversary of
the date of grant, subject to acceleration as provided in Sections 4(f)(v) and
5(e) below, and (B) so long as the Executive is employed by the Company, the
Executive shall be entitled to receive any dividends declared and payable by the
Company with respect to such restricted stock held by the Executive, regardless
of whether said stock has vested or become unrestricted at such time. In the
event of any conflict between the terms of the 1999 Plan and this Agreement,
this Agreement shall govern and control and shall be deemed to be an amendment
to the 1999 Plan.
     (iv) within ten (10) business days from the Effective Date, upon action by
the Compensation Committee, the Company shall grant Executive a restricted stock
award for 10,000 shares of common stock of the Company in accordance with all of
the terms and conditions of the 1999 Plan. The agreement relating to such shares
of restricted stock shall provide that (A) the restrictions pertaining to such
shares shall terminate on the first anniversary of the date of grant, subject to
acceleration as provided in Sections 4(f)(v) and 5(e) below and (B) so long as
the Executive is employed by the Company, the Executive shall be entitled to
receive any dividends declared and payable by the Company with respect to such
restricted stock held by the Executive, regardless of whether said stock has
vested or become unrestricted at such time. In the event of any conflict between
the terms of the 1999 Plan and this Agreement, this Agreement shall govern and
control and shall be deemed to be an amendment to the 1999 Plan The Executive
shall purchase an equal number of shares of the Company’s common stock within
thirty (30) days of the Effective Date and shall retain ownership of at least
10,000 shares of Company common stock during the Term.

3



--------------------------------------------------------------------------------



 



     (c) Incentive, Savings and Retirement Plans. During the Term, the Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs (the “Programs”) applicable generally to other
most senior executives of the Company and its affiliated companies. The Programs
currently include, without limitation, the Kaydon Corporation Retirement Plan
(the “Retirement Plan”), the Kaydon Corporation Supplemental Executive
Retirement Plan (the “SERP”) and the Kaydon Corporation Executive Management
Bonus Plan (the “Bonus Plan”). Notwithstanding the foregoing or anything
contained in the applicable Programs to the contrary, the Company agrees that,
with respect to the Executive’s participation in the SERP, the Executive shall
be entitled to the following (and the SERP shall be amended, as of the Effective
Date, to provide for the following):
     (i) the Executive shall be eligible for benefits under the SERP on the
Effective Date (i.e., for all purposes of the SERP, the Executive shall be
deemed to be sixty-five (65) years of age on the Effective Date) and the
Executive shall remain a participant in the SERP during the Term;
     (ii) the Executive shall be 100% vested under the SERP on the Effective
Date, regardless of whether the Executive is vested under the Retirement Plan;
     (iii) the Executive shall be entitled to a lump sum payment from the SERP
upon the termination of his employment with the Company following a Change in
Control, said payment to be made in cash and, subject to Section 11 below,
within thirty (30) days following the Date of Termination;
     (iv) the Executive shall be entitled to ten (10) years of additional
credited service on the Effective Date and, thereafter, each day of the
Executive’s actual credited service shall entitle the Executive to one (1) day
of additional credited service, subject to a maximum of thirty (30) years of
credited service. By way of example, after two years of actual credited service
with the Company, the Executive shall have fourteen (14) years of credited
service under the SERP (i.e., 10 + 2 + 2);
     (v) the Executive shall be deemed to be a person identified in Appendix C
to the SERP as eligible for additional credited service; and
     (vi) the definition of a “Change in Control” shall be as set forth in
Section 5(i)(ii) below .
     (d) Welfare Benefit Plans. During the Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other most senior executives of the
Company and its affiliated companies.
     (e) Expenses. The Company shall pay or reimburse Executive for all
reasonable and necessary out-of-pocket expenses incurred in the performance of
his duties under this Agreement, subject to approval in accordance with the
Company’s standard reimbursement

4



--------------------------------------------------------------------------------



 



policies. Executive shall keep detailed and accurate records of expenses
incurred in connection with the performance of his duties hereunder and
reimbursement therefore shall be in accordance with policies and procedures to
be established from time to time by the Board.
     (f) Office and Support Staff. During the Term, the Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, consistent with the
Executive’s position and title.
     (g) Vacation. During the Term, Executive shall be entitled to twenty
(20) working days of compensated vacation in each fiscal year, to be taken at
times which do not unreasonably interfere with the performance of Executive’s
duties hereunder. Any unused vacation time from any fiscal year shall be subject
to accumulation or forfeiture in accordance with Company policy as in effect
from time to time. Executive also shall be entitled to such periods of sick
leave as is customarily provided by the Company to its senior executive
employees.
     (h) Relocation. The Company shall reimburse Executive for reasonable and
actual relocation expenses incurred in moving from his present primary residence
in the Atlanta, Georgia area to the Ann Arbor, Michigan area. The following
reasonable expenses shall be reimbursed, provided Executive submits adequate
documentation (for example, receipts, closing documents, etc.) substantiating
the expenses: costs for packing, moving and insuring household goods and
automobiles; costs for storage of household goods prior to moving into a new
residence; costs associated with house hunting trips to Ann Arbor; costs
associated with temporary housing (a small, furnished apartment in the Ann Arbor
area) for Executive; costs associated with the purchase of a new home in the Ann
Arbor area (including, without limitation, closing costs, legal fees, home
inspections, title insurance, mortgage broker fees and transfer taxes, “points”
or “origination fees” not to exceed 1%); costs associated with the sale of
Executive’s current residence (including, without limitation, closing costs,
legal fees, transfer taxes, any real estate broker commissions and mortgage
prepayment penalties). All of the foregoing (Subsections (i) through
(viii) above) and Section 3(i) below shall be “grossed-up”, so-called, to the
extent not otherwise tax deductible to the Executive, to take into account
income tax consequences to Executive.
     (i) Attorneys’ Fees. The Company shall reimburse Executive for the actual
and reasonable expenses incurred by Executive for having this Agreement prepared
and/or reviewed by an attorney.
     (j) Life insurance. During the Term, the Company shall maintain a term life
insurance policy covering the life of Executive in the face amount of not less
than $2,000,000.00 with respect to which the Executive shall have the right to
designate the beneficiary. Upon the termination of Executive’s employment for
any reason, the Company shall, within thirty (30) days after such termination,
transfer (without cost to the Executive), free and clear of liens and security
interests, the ownership of said life insurance to Executive or his designee.
     The Company warrants and represents to the Executive that this Agreement,
including, without limitation, the grants and amendments to the 1999 Plan and
the SERP contemplated hereby, have been duly authorized and approved by the
Compensation Committee of the Board and the Board.

5



--------------------------------------------------------------------------------



 



4. Termination of Employment for Death or Disability; Other Termination Absent
any Change in Control.
     (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term. If the Disability of
the Executive occurs during the Term (pursuant to the definition of Disability
set forth below), the Company may give to the Executive written notice in
accordance with Section 10(c) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for one hundred and twenty (120)
consecutive business days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative.
     (b) Cause. The Company may terminate the Executive’s employment for Cause.
For purposes of this Agreement, “Cause” shall mean:
     (i) any act or failure to act by Executive done with the intent to harm in
any material respect the financial interests or reputation of the Company or any
affiliated companies;
     (ii) Executive being convicted of (or entering a plea of guilty or nolo
contendere to) a felony (other than a felony involving a motor vehicle not
involving alcohol or drugs);
     (iii) Executive’s dishonesty, misappropriation or fraud with regard to the
Company or any affiliated companies, including (but not limited to) any
falsification of company records or reports (other than good faith expense
account disputes);
     (iv) a grossly negligent act or failure to act by Executive which has a
material adverse affect on the Company or any affiliated companies;
     (v) the material breach by Executive of his agreements or obligations under
this Agreement which has a material adverse effect on the Company, which breach,
if curable, is not cured by Executive within fifteen (15) days (i.e., calendar
days) after written notice from the Company which specifically identifies the
material breach which the Company believes that Executive has committed; or
     (vi) the continued refusal to follow the directives of the Board or its
designees which are consistent with Executive’s duties and responsibilities
identified in Section 1 hereof; provided that the foregoing refusal shall not be
“cause” if Executive in good faith believes that such direction is illegal,
unethical or immoral and promptly so notifies the Board in writing.
     (c) Good Reason. The Executive’s employment may be terminated by the
Executive

6



--------------------------------------------------------------------------------



 



for Good Reason. For purposes of this Agreement, “Good Reason” shall mean:
     (i) the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 1 of this Agreement, or any other action by the Company
which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
within fifteen (15) days after receipt of notice thereof given by the Executive;
     (ii) any failure by the Company to comply with any of the provisions of
Section 3 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company within fifteen (15) days after receipt of notice thereof given by the
Executive;
     (iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 1(e) hereof, which is not remedied by
the Company within fifteen (15) days after receipt of notice thereof given by
the Executive; or
     (iv) the material breach by the Company of any of its other material
obligations under this Agreement, which breach, if curable, is not cured by the
Company within fifteen (15) days after written notice from the Executive which
specifically identifies the material breach which the Executive believes that
the Company has committed permitted by this Agreement.
     Anything in this Agreement to the contrary notwithstanding, a termination
by the Executive for any reason during the 30 day period immediately preceding
the twelve (12) month anniversary of a Change in Control shall be deemed to be a
termination for Good Reason for all purposes of this Agreement.
     (d) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 10(c) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty (30) days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
     (e) Date of Termination. “Date of Termination” means (i) if the Executive’s

7



--------------------------------------------------------------------------------



 



employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or, subject to
applicable cure periods, any later date specified therein, as the case may be,
(ii) if the Executive’s employment is terminated by the Company other than for
Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.
     (f) Obligations of the Company. If, during the Term, the Company shall
terminate the Executive’s employment other than for Cause or the Executive shall
terminate his employment for Good Reason, then:
     (i) the Company shall pay to the Executive in a lump sum in cash, subject
to Section 11 below, within thirty (30) days following the Date of Termination,
or as soon thereafter as is reasonably practicable, the aggregate of the
following amounts: (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any accrued but unpaid
annual bonus (“Annual Bonus”) respecting any completed fiscal year ending prior
to the Date of Termination, (3) the product of (x) the Highest Annual Bonus
(hereinafter defined) and (y) a fraction, the numerator of which is the number
of days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 and (4) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid (the sum
of the amounts described in clauses (1), (2), (3) and (4) shall be hereinafter
referred to as the “Accrued Obligations”). The timing of payment by the Company
of any deferred compensation shall remain subject to any payment election
previously made by the Executive. The term “Highest Annual Bonus” shall mean the
highest of the Executive’s aggregate bonuses (whether paid or deferred) under
all of the Company’s annual incentive and/or bonus plans (including, without
limitation, the Bonus Plan) during the last three full fiscal years prior to the
Date of Termination or for such lesser period as the Executive has been employed
by the Company (annualized in the event that the Executive was not employed by
the Company for the whole of any such fiscal year).
     (ii) the Company shall pay to the Executive in a lump sum in cash, subject
to Section 11 below, within thirty (30) days following the Date of Termination,
or as soon thereafter as is reasonably practicable, an amount equal to two
(2) times the sum of (1) Executive’s Annual Base Salary (at the rate in effect
on the Date of Termination), and (2) the Highest Annual Bonus;
     (iii) for a period two (2) years after the Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, but subject to applicable insurance company and other legal
requirements, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 3(d) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time within two (2) years thereafter with respect to other peer

8



--------------------------------------------------------------------------------



 



executives and their families; provided, however, that if the Executive becomes
reemployed with another employer and receives medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under the other
employer-provided plan during the two (2) year period referenced herein.
Notwithstanding the foregoing, if the Executive’s benefits referenced herein or
the level of coverage cannot be continued due to Internal Revenue Service or
insurance company restrictions, the Company shall provide the Executive with
such substantially equivalent benefits or such additional benefits as shall be
necessary to make the benefits to the Executive and/or the Executive’s family
substantially equivalent, even if the payment or coverage of such benefits shall
be provided through other sources; and
     (iv) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).
     (v) all stock options, restricted stock awards, long term incentive plan
benefits and any other benefits that are subject to vesting based upon the
continued employment of the Executive which would become vested, unrestricted or
exercisable within the two (2) year period immediately following the Date of
Termination shall automatically become vested, unrestricted and/or exercisable,
as the case may be.
     (g) Death. If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within thirty (30) days of the
Date of Termination, or as soon thereafter as is reasonably practicable.
     (h) Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability, this Agreement shall terminate without further
obligations to the Executive, other than for payment of Accrued Obligations and
the timely payment or provision of Other Benefits. Accrued Obligations shall be
paid to the Executive or the Executive’s legal representative in a lump sum in
cash, subject to Section 11 below, within thirty (30) days following the Date of
Termination, or as soon thereafter as is reasonably practicable.
     (i) Cause. If the Executive’s employment shall be terminated by the Company
for Cause, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive (A) his Annual Base
Salary through the Date of Termination, (B) the amount of any compensation
previously deferred by the Executive, and (C) Other Benefits, in each case to
the extent theretofore unpaid.
     (j) Other than for Good Reason. If the Executive voluntarily terminates
employment during the Term, excluding a termination for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations and the timely

9



--------------------------------------------------------------------------------



 



payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash, subject to Section 11
below, within thirty (30) days following the Date of Termination, or as soon
thereafter as is reasonably practicable.
5. Termination of Employment Following a Change in Control.
     (a) Termination. In the event that Executive’s employment is terminated by
the Company other than for Cause, or is terminated by the Executive for Good
Reason, (i) during the period beginning on the date a third person begins a
tender or exchange offer, circulates a proxy to stockholders, or takes other
steps to effect a Change in Control and ending on the complete abandonment of
that effort or (ii) at any time within three (3) years following the date on
which a Change in Control occurs, then the Company shall provide to Executive
the rights and benefits described in this Section 5 in lieu of all other
benefits of a severance nature under Section 4(f) of this Agreement. The
specific arrangements referred to in this Section 5 are not intended to exclude
Executive’s participation in other benefit plans in which Executive currently
participates or which are or may become available to executive personnel
generally in the class or category of Executive or to preclude other
compensation or benefits as may be authorized by the Board of Directors from
time to time.
     (b) Accrued Benefits. The Company shall pay to the Executive in a lump sum
in cash, subject to Section 11 below, within 30 days after the Date of
Termination, or as soon thereafter as is reasonably practicable, the sum of
(1) the Executive’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, (2) any accrued but unpaid Annual Bonus respecting
any completed fiscal year ending prior to the Date of Termination, (3) the
product of (x) the greater of (i) the Highest Annual Bonus, and (ii) the target
bonus for the year during which the Date of Termination occurs, and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, and
(4) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each case
to the extent not theretofore paid. Anything contained herein to the contrary
notwithstanding, the timing of payment by the Company of any deferred
compensation shall remain subject to the terms and conditions of the applicable
deferred compensation plan and any payment election previously made by the
Executive.
     (c) Additional Payment. The Company shall pay to the Executive in a lump
sum in cash, subject to Section 11 below, within 30 days after the Date of
Termination, or as soon thereafter as is reasonably practicable, an amount equal
to three (3) times the sum of (x) the Executive’s Annual Base Salary and (y) the
greater of (A) the Highest Annual Bonus or (B) the target bonus for the year
during which the Date of Termination occurs.
     (d) Continuation of Benefits. For three (3) years after the Executive’s
Date of Termination, or such longer period as may be provided by the terms of
the appropriate plan, program, practice or policy, the Company shall continue
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3(d) of this Agreement if the
Executive’s employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of

10



--------------------------------------------------------------------------------



 



the Company and its affiliated companies and their families, provided, however,
that if the Executive becomes reemployed with another employer and is eligible
to receive medical or other welfare benefits under another employer provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during such applicable period of
eligibility. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until three (3) years after the Date of Termination and
to have retired on the last day of such period.
     If due to insurance company or Internal Revenue Service restrictions, the
Executive is ineligible to continue to be covered under the terms of any such
benefit plan or program, or in the event Executive is eligible but the benefits
applicable to Executive under any such plan or program after termination of
employment are not substantially equivalent to the benefits applicable to
Executive immediately prior to termination or, if more favorable to the
Executive, during the three-year period thereafter, the Company shall provide
such substantially equivalent benefits, or such additional benefits as may be
necessary to make the Executive whole through other sources.
     (e) Acceleration of Vesting. All stock options, restricted stock awards,
long term incentive plan benefits and any other benefits that are subject to
vesting based upon the continued employment of the Executive shall automatically
become vested, unrestricted and/or exercisable, as the case may be.
     (f) Outplacement Services. Full outplacement services provided by the
professional outplacement consulting firm of Executive’s choosing, to a maximum
of $50,000, provided that all expenses reimbursable under this subsection
(vi) must be incurred and reimbursed no later than December 31 of the second
calendar year following the calendar year in which Executive’s employment is
terminated.
     (g) Other Benefits. To the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies
     (h) Supplemental Executive Retirement Plan Benefits.
     (i) Accrued Benefit: In the event a Change in Control occurs, the Executive
shall be entitled to payment of the Actuarial Equivalent of the Executive’s
vested Accrued Benefit under the SERP, if any, adjusted as follows to the extent
applicable to the Executive:
     A. Additional Credit. Executive’s benefit and Accrued Benefit under the
SERP shall be computed by crediting the Executive with the Additional Credit
provided in Section 2.17(a) of the SERP; and
     B. Actuarial Equivalent. The Actuarial Equivalent of the payments from the
SERP determined under that Plan and this subsection shall be

11



--------------------------------------------------------------------------------



 



determined by taking into account the reduction for early commencement of
benefits imposed by that Plan and by using reasonable actuarial assumptions. For
purposes of determining the lump sum actuarial equivalent, the corresponding
actuarial assumptions provided in the Retirement Plan (or, to the extent not
provided in that Plan, as provided under GATT) shall be used.
     (ii) Effect. The execution of this Agreement constitutes:
     A. An amendment of the SERP with respect to Executive to effect the
provisions of this Agreement;
     B. An agreement by Executive to the terms of, and consent in accordance
with Section 6.1(a) of the SERP to, the amended and restated SERP adopted by the
Board of Directors as of October 16, 2006, and to the amendments to the SERP
provided in this Agreement;
     C. An agreement by the Company and Executive that Executive may not be
removed from the Additional Credit provisions of the SERP; and
     D. An agreement by the Company and Executive that Executive’s employment
with any successor to the Company shall not cause forfeiture of Executive’s
benefits under the SERP under Section 3.6(a) of the SERP.
Payment of the SERP benefit as provided by this Agreement satisfies the
Company’s obligations to Executive, if any, under the SERP.
     (iii) Limitation. Notwithstanding any other provision of this Agreement,
this subsection (h) does not provide any SERP benefit to Executive if Executive
was not an Active Participant in the SERP at any time within six (6) months
prior to the Change in Control, unless Executive was removed as an Active
Participant in the SERP or the SERP was amended or terminated within six
(6) months prior to the Change in Control.
     (i) Definitions. For purposes of this Section 5 of this Agreement:
     (i) “Act” means the Securities Exchange Act of 1934, as amended.
     (ii) “Change in Control” means any one of the following:
     A. The failure of the Continuing Directors at any time to constitute at
least a majority of the members of the Board;
     B. The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 issued under the Act) of 20% or more of the outstanding
common stock of the Company or the combined voting power of the Company’s
outstanding securities entitled to vote generally in the election of directors;

12



--------------------------------------------------------------------------------



 



     C. The approval by the stockholders of the Company of a reorganization,
merger or consolidation, unless with or into a Permitted Successor; or
     D. The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company or the sale or disposition of all or
substantially all of its assets other than to a Permitted Successor.
     (iii) “Continuing Directors” means those individuals constituting the Board
as of the Effective Date and any subsequent directors whose election or
nomination for election by the Company’s stockholders was approved by a vote of
two-thirds of the individuals who are then Continuing Directors, but
specifically excluding any individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as the term is
used in Rule 14a-11 of Regulation 14A issued under the Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.
     (iv) “Employee Benefit Plan” means any plan or program established by the
Company or a Subsidiary for the compensation or benefit of its employees.
     (v) “Permitted Successor” means a corporation which, immediately following
the consummation of a Change in Control above, satisfies all of the following
criteria:
     A. Sixty percent or more of the outstanding common stock of the corporation
and the combined voting power of the outstanding securities of the corporation
entitled to vote generally in the election of directors (in each case determined
immediately following the consummation of the applicable transaction) is
beneficially owned, directly or indirectly, by all or substantially all of the
Persons who were the beneficial owners of the Company’s outstanding common stock
and outstanding securities entitled to vote generally in the election of
directors (respectively) immediately prior to the applicable transaction;
     B. No Person beneficially owns, directly or indirectly, 20% or more of the
outstanding common stock of the corporation or the combined voting power of the
outstanding securities of the corporation entitled to vote generally in the
election of directors; and
     C. At least a majority of the board of directors is comprised of Continuing
Directors.
     (vi) “Person” has the same meaning as set forth in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended.
     (vii) “Persons Acting as a Group” means owners of a corporation that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with the corporation. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other

13



--------------------------------------------------------------------------------



 



shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. Persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time or as a result of the same
public offering, or purchase assets of the same corporation at the same time.
     (viii) “Subsidiary” means any corporation or other entity of which 50% or
more of the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company.
6. Indemnification. The Company agrees to indemnify the Executive to the fullest
extent provided by Article VI of the Company’s Bylaws, as in effect on the
Effective Date, regardless of whether such Bylaw provisions are hereafter
amended, eliminated or held to be invalid as a matter of Delaware law. The
Company’s indemnification obligations shall survive the expiration or
termination of the Term for any reason.
7. Employment Covenants.
     (a) Non-Solicitation. In recognition of the highly competitive nature of
the industries in which the Company conducts its business, and to further
protect the goodwill of the Company and to promote and preserve its legitimate
business interests, the Executive agrees that during the two year period
following his termination of employment under circumstances that entitle the
Executive to receive payments under Section 4 or Section 5 of his Agreement, the
Executive shall not:
     (i) directly or indirectly (A) induce any current customer of the Company
to patronize any business directly or indirectly in competition with the
Business conducted by the Company; (B) request or advise any of the current
customers to withdraw, curtail or cancel any business with the Company; or
     (ii) directly or indirectly employ any person who was employed by the
Company at or within the prior six months, or in any manner seek to induce any
such person to leave his or her employment; provided, that, the Executive may
hire an employee of the Company or any of its affiliates who was terminated by
the Company or resigned from employment with the Company so long as the
Executive did not directly or indirectly influence such termination or
resignation.
The Executive acknowledges that in the event of his breach of the foregoing
covenant, money damages would be an inadequate remedy. Accordingly, and
notwithstanding any other provision of this Agreement, without prejudice to the
rights of the Company to seek such damages or other remedies available to it,
the Company shall be entitled to seek injunctive relief, specific performance or
other equitable relief in any proceeding which the Company may bring to enforce
the foregoing covenant not to compete on its express and explicit terms without
the necessity of posting a bond.
     (b) Confidential Information. Executive agrees that all Confidential
Information shall be the sole property of the Company, and Executive agrees that
he shall not during the Term nor thereafter, use for his benefit or the benefit
of others or disclose at any time Confidential

14



--------------------------------------------------------------------------------



 



Information or take with him upon termination of this Agreement any records,
papers, reports, lists, computer tapes or disks or any other materials of any
nature that contain any Confidential Information. “Confidential Information”
shall mean all information other than General Knowledge (defined below) relating
to the Company’s: (i) business or existing projects including all those in
various stages of research and development including all unpublished plans for
new products or services; (ii) financial information, internal business
procedures and other information which relate to the way the Company conducts
its business and which are not publicly available; (iii) data written by the
Company’s employees or others, including source codes, object codes, marketing
and development plans, budgets, forecasts, forecast assumptions and future plans
and potential strategies of the Company which have been or are being discussed;
(iv) unpublished pricing data; (v) identity, buying habits and practices of the
Company, its suppliers and customers to the extent not publicly available;
(vi) information regarding the skills or compensation of employees of the
Company; (vii) the Intellectual Property of the Company and any information
pertaining thereto; (viii) materials and information supplied by customers or
clients to the Company that contain data regarding any research, products,
procedures or the like; and (ix) any other information deemed confidential by
the Company by marking such information with the word “Confidential” or similar
word; by orally advising the Executive that the information is confidential or
by treating the information in such a manner that the Executive should
reasonably believe it to be deemed confidential by the Company. “General
Knowledge” shall mean (i) general skills or experience gained during Executive’s
employment with, consultation for or work for the Company; and (ii) information
and data publicly available.
     (c) Records. All files, records, memoranda and other documents regarding
former, existing or prospective customers of the Company or relating in any
manner whatsoever to Confidential Information (collectively, “Records”), whether
prepared by Executive or otherwise coming into his possession, shall be the
exclusive property of the Company. All Records shall be immediately placed in
the physical possession of the Company upon the termination of Executive’s
employment with the Company, or at any other time specified by the Board. The
retention and use by Executive of duplicates in any form of Records is
prohibited after the termination of Executive’s employment with the Company.
     (d) Breach. Executive hereby recognizes and acknowledges that irreparable
injury or damage shall result to the Company in the event of a breach or
threatened breach by Executive of any of the terms or provisions of this
Section 7, and Executive therefore agrees that the Company shall be entitled to
an injunction restraining Executive from engaging in any activity constituting
such breach or threatened breach. Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company at law or in equity for such breach or threatened breach, including but
not limited to, the recovery of damages from Executive and, if Executive is an
employee of the Company, the termination of his employment with the Company in
accordance with the terms and provisions of this Agreement.
     (e) Survival. Notwithstanding the termination of the employment of
Executive or the termination of this Agreement, the provisions of this Section 7
shall survive and be binding upon Executive unless a written agreement which
specifically refers to the termination of the obligations and covenants of this
Section 7 is executed by the Company.

15



--------------------------------------------------------------------------------



 



8. Mitigation. Except as otherwise provided in this Agreement pertaining to
medical and other welfare benefits, in no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred, to the full extent permitted
by law, all reasonable legal fees and expenses which the Executive may
reasonably incur as a result of any contest by (i) the Company, provided that
the Executive prevails in at least one material issue, (ii) the Executive,
provided that the Executive prevails in at least one material issue, or
(iii) others, of the validity or enforceability of, or liability under, any
provision of this Agreement (including, without limitation, as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”).
9. Successors.
     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, and the failure of the Company to do so shall be deemed Good
Reason. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
10. Miscellaneous.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws. Any legal action, suit or proceeding arising out of or relating to this
Agreement shall be instituted in the state or federal courts in the States of
either Michigan or Delaware, and the parties agree not to assert, in any action,
suit or proceeding by way of motion, as a defense or otherwise, any claim that
either party is not personally subject to the jurisdiction of such court, or
that such action, suit or proceeding is brought in an inconvenient forum, or
that the venue is improper or that the subject matter hereof cannot be enforced
in such court. The parties hereby irrevocably submit to the jurisdiction of any
such court in any such action, suit or proceeding and agree that service of all
process in any such action, suit or proceeding in any such court may be made by
registered or certified mail, return receipt requested, to its address set forth
in this Agreement, such service being hereby acknowledged by such party to be
sufficient for personal jurisdiction in any action against such party in any
such court and to be otherwise effective and binding service in every respect.

16



--------------------------------------------------------------------------------



 



     (b) The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
     (c) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party, by commercial overnight
courier or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
If to the Executive:
James O’Leary
c/o Berkowitz, Trager & Trager, LLC
8 Wright Street, 2nd Floor
Westport, Connecticut 06880
Attention: Richard Berkowitz, Esq.
If to the Company:
Kaydon Corporation
315 East Eisenhower Parkway, Suite 300
Ann Arbor, Michigan 48108
Attention: Vice President-Human Resources
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     (d) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (e) The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
     (f) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 4(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
     (g) This Agreement supersedes any and all other prior or contemporaneous
agreements, either oral or in writing, between the parties hereto with respect
to the subject matter hereof. This Agreement may be executed via facsimile
transmission signature and in counterparts, each of which shall be deemed to be
an original but all of which together will constitute one and the same
instrument.
11. Special Rules Regarding Section 409A of the Internal Revenue Code.
Notwithstanding anything herein to the contrary, in the event any payments or
benefits required to be provided

17



--------------------------------------------------------------------------------



 



hereunder are deemed to constitute payments of “nonqualified deferred
compensation” that is subject to the requirements of Section 409A of the
Internal Revenue Code, then the time and manner in which such payment or benefit
is provided shall be adjusted, to the extent reasonably possible, so that
payment or distribution is made at a time and in a manner that is consistent
with the requirements of such Section 409A (and applicable proposed or final
Treasury regulations or other guidance issued or to be issued by the Internal
Revenue Service). This Section 11 may, for example, require that certain
payments to Executive following his termination of employment be accumulated and
deferred without interest until the first day of the seventh month following the
Date of Termination, if, at the Date of Termination Executive was a “specified
employee” (as that term is used for purposes of Section 409A(2)(B)(i)).
12. Certain Additional Payments by the Company.
     (a) Tax Reimbursement Payment. Anything in this Agreement to the contrary
notwithstanding, in the event that any amount or benefit paid, payable, or to be
paid, or distributed, distributable, or to be distributed to or with respect to
Executive by the Company (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, or with any person whose
actions result in a change of ownership covered by Code Section 280G or any
person affiliated with the Company or such person) as a result of a change in
ownership of the Company or a change in ownership of a direct or indirect parent
thereof (collectively, the “Covered Payments”) is or becomes subject to the
excise tax imposed by or under Section 4999 of the Code (or any similar tax that
may hereafter be imposed), and/or any interest or penalties with respect to such
excise tax (such excise tax, together with such interest and penalties, is
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional amount (the “Tax Reimbursement Payment”)
such that after payment by Executive of all taxes (including, without
limitation, any interest or penalties and any Excise Tax imposed on or
attributable to the Tax Reimbursement Payment itself) Executive retains an
amount of the Tax Reimbursement Payment equal to the sum of (i) the amount of
the Excise Tax imposed upon the Covered Payments, and (ii) without duplication,
an amount equal to the product of (A) any deductions disallowed for federal,
state or local income tax purposes because of the inclusion of the Tax
Reimbursement Payment in Executive’s adjusted gross income, and (B) the highest
applicable marginal rate of federal, state or local income taxation,
respectively, for the calendar year in which the Tax Reimbursement Payment is
made or is to be made. The intent of this Section 12 is that (a) Executive,
after paying his federal, state and local income tax and any payroll taxes on
Executive, will be in the same position as if he was not subject to the Excise
Tax under Section 4999 of the Code and did not receive the extra payments
pursuant to this Section 12, and (b) that Executive should never be
“out-of-pocket” with respect to any tax or other amount subject to this
Section 12, whether payable to any taxing authority or repayable to the Company,
and this Section 12 shall be interpreted accordingly.
     (b) Certain Covered Payments. Except as otherwise provided in
Section 12(a), for purposes of determining whether any of the Covered Payments
will be subject to the Excise Tax and the amount of such Excise Tax,
     (i) such Covered Payments will be treated as “parachute payments” (within
the meaning of Section 280G(b)(2) of the Code) and such payments in excess of
the Code

18



--------------------------------------------------------------------------------



 



Section 280G(b)(3) “base amount” shall be treated as subject to the Excise Tax,
unless, and except to the extent that, the Company’s independent certified
public accountants appointed prior to the change in ownership covered by Code
Section 280G(b)(2) or legal counsel (reasonably acceptable to Executive)
appointed by such public accountants (the “Accountant”), deliver a written
opinion to Executive, reasonably satisfactory to Executive’s legal counsel, that
Executive has a reasonable basis to claim that the Covered Payments (in whole or
in part) (A) do not constitute “parachute payments”, (B) represent reasonable
compensation for services actually rendered (within the meaning of Section
280G(b)(4) of the Code) in excess of the “base amount” allocable to such
reasonable compensation, or (C) such “parachute payments” are otherwise not
subject to such Excise Tax (with appropriate legal authority, detailed analysis
and explanation provided therein by the Accountants); and
     (ii) the value of any Covered Payments which are non-cash benefits or
deferred payments or benefits shall be determined by the Accountant in
accordance with the principles of Section 280G of the Code.
     (c) Applicable Tax Rates, Etc. For purposes of determining the amount of
the Tax Reimbursement Payment, Executive shall be deemed:
     (i) to pay federal, state and/or local income taxes at the highest
applicable marginal rate of income taxation for the calendar year in which the
Tax Reimbursement Payment is made or is to be made; and
     (ii) to have otherwise allowable deductions for federal, state and local
income tax purposes at least equal to those disallowed due to the inclusion of
the Tax Reimbursement Payment in Executive’s adjusted gross income.
     (d) Correction of Tax Reimbursement Payment; Refunds.
     (i) (A) In the event that prior to the time Executive has filed any of his
tax returns for the calendar year in which the change in ownership event covered
by Code Section 280G(b)(2) occurred, the Accountant determines, for any reason
whatever, the correct amount of the Tax Reimbursement Payment to be less than
the amount determined at the time the Tax Reimbursement Payment was made,
Executive shall repay to the Company, at the time that the amount of such
reduction in Tax Reimbursement Payment is determined by the Accountant, the
portion of the prior Tax Reimbursement Payment attributable to such reduction
(including the portion of the Tax Reimbursement Payment attributable to the
Excise Tax and federal, state and local income tax imposed on the portion of the
Tax Reimbursement Payment being repaid by Executive, using the assumptions and
methodology utilized to calculate the Tax Reimbursement Payment (unless
manifestly erroneous)), plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code.
          (B) In the event that the determination set forth in (A) above is made
by the Accountant after the filing by Executive of any of his tax returns for
the calendar year in which the change in ownership event covered by Code
Section 280G(b)(2)

19



--------------------------------------------------------------------------------



 



occurred but prior to one (1) year after the occurrence of such change in
ownership, Executive shall file at the request of the Company an amended tax
return in accordance with the Accountant’s determination, but no portion of the
Tax Reimbursement Payment shall be required to be refunded to the Company until
actual refund or credit of such portion has been made to Executive, and interest
payable to the Company shall not exceed the interest received or credited to
Executive by such tax authority for the period it held such portion (less any
tax Executive must pay on such interest and which he is unable to deduct as a
result of payment of the refund).
          (C) In the event Executive receives a refund pursuant to (B) above and
repays such amount to the Company, Executive shall thereafter file for refunds
or credits by reason of the repayments to the Company.
          (D) Executive and the Company shall mutually agree upon the course of
action, if any, to be pursued (which shall be at the expense of the Company if
Executive’s claim for refund or credit is denied.
     (ii) In the event that the Excise Tax is later determined by the
Accountants or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Tax Reimbursement Payment is made (including
by reason of any payment the existence or amount of which cannot be determined
at the time of the Tax Reimbursement Payment), the Company shall make an
additional Tax Reimbursement Payment in respect of such excess (plus any
interest or penalties payable with respect to such excess) once the amount of
such excess is finally determined.
     (iii) In the event of any controversy with the Internal Revenue Service (or
other taxing authority) under this Section 12, subject to subpart (d)(i)(D)
above, Executive shall permit the Company to control issues related to this
Section 12 (at its expense), provided that such issues do not potentially
materially adversely affect Executive, but Executive shall control any other
issues. In the event the issues are interrelated, Executive and the Company
shall in good faith cooperate so as not to jeopardize resolution of either
issue, but if the parties cannot agree Executive shall make the final
determination with regard to the issues. In the event of any conference with any
taxing authority as to the Excise Tax or associated income taxes, Executive
shall permit the representative of the Company to accompany him and Executive
and his representative shall cooperate with the Company and its representative.
     (iv) With regard to any initial filing for a refund or any other action
required pursuant to this Section 12 (other than by mutual agreement) or, if not
required, agreed to by the Company and Executive, Executive shall cooperate
fully with the Company, provided that the foregoing shall not apply to actions
that are provided herein to be at the sole discretion of Executive.
     (e) Time of Payment. The Tax Reimbursement Payment, or any portion thereof,
payable by the Company shall be paid not later than the fifth (5th) day
following the determination by the Accountant, and any payment made after such
fifth (5th) day shall bear interest at the rate provided in Code
Section 1274(b)(2)(B). The Company shall use its best

20



--------------------------------------------------------------------------------



 



efforts to cause the Accountant to promptly deliver the initial determination
required hereunder and, if not delivered, within ninety (90) days after the
change in ownership event covered by Section 280G(b)(2) of the Code, the Company
shall pay Executive the Tax Reimbursement Payment set forth in an opinion from
counsel recognized as knowledgeable in the relevant areas selected by Executive,
and reasonably acceptable to the Company, within five (5) days after delivery of
such opinion. The amount of such payment shall be subject to later adjustment in
accordance with the determination of the Accountant as provided herein.
     (f) Fees, Etc. The Company shall be responsible for all charges of the
Accountant and if clause (e) above is applicable the reasonable charges for the
opinion given by Executive’s counsel.
     (g) Further Agreement. The Company and Executive shall mutually agree on
and promulgate further guidelines in accordance with this Section 12 to the
extent, if any, necessary to effect the reversal of excessive or shortfall Tax
Reimbursement Payments. The foregoing shall not in any way be inconsistent with
Section 12(d)(i)(D) hereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.

            KAYDON CORPORATION
      By:   /s/ Debra K. Crane       Name:   Debra K. Crane        Title:   Vice
President General Counsel          EXECUTIVE:
      /s/ James O’Leary        JAMES O’LEARY           

21